Name: Commission Regulation (EEC) No 1755/82 of 2 July 1982 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 193/ 10 Official Journal of the European Communities 3 . 7. 82 COMMISSION REGULATION (EEC) No 1755/82 of 2 July 1982 on the delivery of various consignments of skimmed-milk powder as food aid milk powder and butteroil as food aid (4), as last amended by Regulation (EEC) No 3474/80 (*) ; whereas, in particular, the periods and terms for deli ­ very and the procedure to be followed by the interven ­ tion agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1037/82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ^), and in particular Article 6 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantity of skim ­ med-milk powder set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ Article 1 In accordance with the provisions of Regulation (EEC) No 303/77 the intervention agencies as specified in the Annex shall deliver skimmed-milk powder as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 140, 20 . 5 . 1982, p . 1 . (3) OJ No L 120, 1 . 5 . 1982, p . 1 . (4) OJ No L 43 , 15 . 2 . 1977, p . 1 . h OJ No L 363, 31 . 12. 1980, p . 50 . 3 . 7. 82 Official Journal of the European Communities No L 193/ 11 ANNEX (') Consignment A B 1 . Application of Council Regulations : (a) legal basis (b) affectation (EEC) No 1037/82 (1982 programme) (EEC) No 1038/82 2. Beneficiary ICRC 3. Country of destination Lebanon 4. Total quantity of the consignment 47 tonnes 47 tonnes 5. Intervention agency responsible for delivery German 6. Origin of the skimmed-milk powder (2) Intervention stocks 7. Special characteristics and/or packaging (3) Entry into intervention stock after 1 August 1981 8. Markings on the packaging A red cross 10 x 10 cm and, in letters at least 1 cm high, the following markings : 'LEB 442' 'LEB 443' followed by : 'Lait Ã ©crÃ ©mÃ © en poudre, non vitaminÃ © / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Action du ComitÃ © international de la Croix-Rouge / Pour distribution gratuite' 9 . Delivery period Immediate action Loading as soon as possible 10 . Stage and place of delivery Free Warehouse Cargolux c/o Luxair, Luxembourg Airport 11 . Representative of the beneficiary responsible for reception (4) Cargolux  Luxembourg 12. Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submis ­ sion of tenders Notes (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure . (2) In cases where the goods come from intervention stocks, an additional notice stating the ware ­ houses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities. (3) Other than those set out in the Annex to Regulation (EEC) No 625/78 ; see Article 6 (2) of Regu ­ lation (EEC) No 303/77. (  ¢) Only in the case of delivery 'to the port of unloading' and 'free at destination ' ; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77.